 


109 HR 4148 IH: Federal Disaster Profiteering Prevention Act of 2005
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4148 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Conyers (for himself, Mr. Emanuel, Mr. DeFazio, Mr. Grijalva, Mr. Hinchey, Ms. Kilpatrick of Michigan, Mr. Serrano, Mr. McDermott, Mrs. Maloney, and Mr. Sanders) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit profiteering and fraud relating to relief or reconstruction efforts provided in response to a presidentially declared major disaster or emergency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Disaster Profiteering Prevention Act of 2005. 
2.Prohibition of profiteering 
(a)In GeneralChapter 63 of title 18, United States Code, is amended by adding at the end the following: 
 
1351.Profiteering and fraud relating to relief or reconstruction efforts provided in response to a presidentially declared major disaster or emergency 
(a)ProhibitionWhoever, in any matter involving a contract with the Federal Government for the provision of goods or services, directly or indirectly, in connection with relief or reconstruction efforts provided in response to a presidentially declared major disaster or emergency, knowingly and willfully— 
(1)executes or attempts to execute a scheme or artifice to defraud the United States; 
(2)falsifies, conceals, or covers up by any trick, scheme, or device a material fact; 
(3)makes any materially false, fictitious, or fraudulent statements or representations, or makes or uses any materially false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry; or 
(4)materially overvalues any good or service with the specific intent to excessively profit from the federal disaster or emergency; shall be fined under subsection (b), imprisoned not more than 20 years, or both. 
(b)FineA person convicted of an offense under subsection (a) may be fined the greater of— 
(1)$1,000,000; or 
(2)if such person derives profits or other proceeds from the offense, not more than 3 times the gross profits or other proceeds.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 63 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1351. Profiteering and fraud relating to relief or reconstruction efforts provided in response to a presidentially declared major disaster or emergency. 
3.Increased criminal penalties for engaging in Internet fraud during and relation to a presidentially declared major disaster or emergencySection 1343 of title 18, United States Code, is amended by inserting: occurs during and in relation to a presidentially declared major disaster or emergency, or after If the violation.   
 
